Citation Nr: 1131981	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

The instant appeal arose from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama, which denied a claim to reopen a claim for service connection for a right hip disorder.

In March 2008, the Board denied the claim to reopen a claim for service connection for a right hip disorder.  The Veteran appealed that claim to the United States Court of Appeals for Veterans Claims (Court).

Purusant to a October 2008 Joint Motion for Remand (JMR), the Court Clerk vacated and remanded the claim.  In December 2008, the Board reopened the claim and remanded the issue for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since the December 2008 remand, the Veteran has reported for the first time that he is in receipt of Social Security Administration (SSA) disability benefits.  During his July 2010 VA examination, he indicated that following his right hip replacement surgery in July 2002 he stopped working (he had been employed in an auto body shop) in 2003 and was awarded SSA disability benefits that same year.

VA is obligated to obtain relevant records of the Social Security Administration.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Under 38 U.S.C.A. § 5103A, "relevant" records are those records that relate to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  Golz, 590 F.3d at 1321.  

Given that the Veteran was awarded SSA disability benefits following surgery for his claimed condition, it would appear that the SSA records would relate to his right hip disorder and would have a reasonable possibility of helping to substantiate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

